Citation Nr: 0217472	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  97-32 382A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to an increased rating for inactive 
tuberculosis, with dyspnea, mild, currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel




INTRODUCTION

The veteran had active military service from February 1968 
to August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the RO, which denied the benefit sought on appeal.  

In argument of November 2002, the veteran's representative 
raise a claim of service connection for chronic obstructive 
pulmonary disease (COPD), based on aggravation by service-
connected disability.  The matter is not inextricably 
intertwined with the claim for increase on appeal, but it is 
referred to the RO for action deemed appropriate.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claim, obtained all 
relevant and available evidence identified by the veteran, 
and provided him an appropriate VA medical examination, all 
in an effort to assist him in substantiating his claim for 
VA compensation benefits.  

2.  On current VA medical examination, the veteran's 
service-connected inactive pulmonary tuberculosis is 
considered arrested, with symptoms attributable thereto not 
found, apart from those related to non-service-connected 
chronic obstructive pulmonary disease, asthma and emphysema.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
inactive pulmonary tuberculosis, with dyspnea, mild, have 
not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97, 
Diagnostic Codes 6600, 6731 (2002); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to the issue 
addressed on appeal.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA); 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (codified at 
38 C.F.R. § 3.159).  The veteran was given notice of VCAA in 
February 2001 and again in July 2001.  He has been provided 
adequate VA examinations a number of times, most recently in 
September 2002, which included a VA medical nexus opinion 
regarding symptomatology. 

Additionally, the October 1997 statement of the case (SOC), 
and supplemental statements of the case (SSOC) dated in 
August 1998, April 1999, September 2000 and February 2002 
clearly explain why the evidence submitted to date does not 
support an evaluation in excess of 30 percent for the 
veteran's historical tuberculosis.  All identified VA and 
private treatment records have been obtained pertinent to 
the appeal.  The veteran was afforded an opportunity to 
provide his sworn testimony, which he turned down, and he 
was given every opportunity to submit evidence to 
substantiate his claim on appeal.  Moreover, the above 
correspondence, notice and development indicates that the 
veteran was advised of what he needed to do to support his 
claim, and what the VA would do in response.  That is, he 
was advised of what sort of evidence was needed, he was 
advised of what evidence or information he needed to submit 
to VA, and he was advised of what evidence the VA was obtain 
on its own, or in response to information provided by the 
veteran.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, both the duty to assist and notice provisions 
of VCAA have been met in this case, and further development 
would serve no useful purpose.  


Tuberculosis

The Rating Schedule, 38 C.F.R. Part 4, provides that a 
veteran who was entitled to receive compensation for 
inactive, chronic pulmonary tuberculosis, after August 19, 
1968, is evaluated depending on the specific findings and 
its residuals are to be rated as interstitial lung disease, 
restrictive lung disease, or, when obstructive lung disease 
is the major residual, as chronic bronchitis.  38 C.F.R. § 
4.97, Diagnostic Code 6731 (2001).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is 
against the claim for an evaluation in excess of 30 percent 
for inactive pulmonary tuberculosis.  The record reflects 
that service connection was granted for pulmonary 
tuberculosis, chronic, moderately advanced, active, in a May 
1971 rating, evaluated as 100 percent disabling, effective 
April 8, 1971.  Pulmonary tuberculosis was found to be 
inactive on VA examination in November 1974.  The rating was 
reduced to a noncompensable evaluation, effective November 
1, 1976.  The RO expanded the grant of service connection to 
include dyspnea and increased the evaluation to 10 percent, 
effective January 22, 1987.  The service-connected disorder 
remained inactive however, as it is presently.  The 10 
percent evaluation was increased to 30 percent disabling, 
effective September 20, 1991.

The medical evidence clearly shows that the veteran's 
breathing difficulty and symptomatology reported on current 
VA examination, are due to non-service-connected disability, 
and not his history of tuberculosis, long inactive, and 
which is presently arrested.  The current VA examiner could 
not have been clearer: On examination of the veteran in 
January 2002, and after review of the entire VA claims file 
(three volumes) and documented clinical history, it was 
determined that the veteran's complaints of respiratory 
difficulty, shortness of breath and coughing, are due to 
non-service-connected COPD and reactive airway disease-a 
result likely secondary to the veteran's documented long 
history of heavy smoking and not related to his inactive 
tuberculosis.  The VA examiner restated the opinion, saying 
that it was unlikely that the veteran's asthma and emphysema 
are secondary to his service-connected tuberculosis.  The 
basis of this medical opinion was the pulmonary function 
test and data that the veteran provided as well as the 
documented clinical history contained in the VA claims file.  
This medical opinion mirrors an earlier one dated in April 
1998, where, as now, a VA examiner associated the veteran's 
breathing difficulty and pulmonary symptomatology with a 
long history of heavy smoking.  

As to consideration of an increased evaluation under the 
criteria in effect where entitlement existed after August 
19, 1968, the Board finds that the competent evidence 
establishes that there is no evidence of any current 
activity, symptomatology or residuals of pulmonary 
tuberculosis.  While the veteran has lung disease, it is not 
attributed to the service-connected inactive pulmonary 
tuberculosis, and thus an increased evaluation under 
Diagnostic Code 6731 would not be warranted.  See 38 C.F.R. 
§ 4.97, Diagnostic Code 6731. The Board notes that we have 
not laid out the specific criteria for COPD or asthma since 
a medical professional has stated that the current lung 
disease is not the result of the service-connected 
disability.  Accordingly, as the veteran exhibits no current 
pulmonary symptomatology or residuals of his inactive 
pulmonary tuberculosis, an evaluation in excess of the 
current 30 percent evaluation is clearly not warranted.  

In finding so, all due consideration has been given to the 
veteran's complaints.  However, while competent to report 
his symptoms, to the extent that he has stated that the 
inactive pulmonary tuberculosis warrants an increased 
rating, he assumes a medical conclusion: that all of his 
pulmonary complaints are due to his historical tuberculosis, 
presently inactive.  To the contrary, the record is replete 
with medical opinion evidence that contradicts the veteran's 
lay opinion, and demonstrates that his tuberculosis is 
inactive and not the cause for his complaints on appeal.  
Accordingly, as the veteran's inactive pulmonary 
tuberculosis is no longer active, the claim for an increased 
evaluation, based on complaints associated with non-service-
connected disabilities, there is no doubt to be resolved.  
See Gilbert v. Derwinski, 1 Vet. App. at 55 (1991).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  VA examiner's have determined that the 
veteran's respiratory symptoms are not due to his service-
connected inactive tuberculosis.  The weight of the medical 
evidence of record is fatal to the veteran's claim on 
appeal.  

Review of the record reveals that the RO has not expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2001). This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment. The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this matter. VAOPGCPREC 6-96 (1996).  
Neither marked interference with employment nor frequent 
periods of hospitalization due to pulmonary tuberculosis 
have been shown.


ORDER

The claim for an evaluation in excess of 30 percent for 
service-connected inactive tuberculosis with mild dyspnea is 
denied.  


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

